 1 MCGUIREWOODS LLP
     Michael D. Mandel (admitted pro hac vice)
 2 California Bar No. 216934
     1800 Century Park East, 7th Floor
 3 Los Angeles, CA 90067-1501
     Telephone: 310.315.8200
 4 Facsimile: 310.315.8210

 5
     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
 6 Sheri M. Thome
     Nevada Bar No. 8657
 7 Chad C. Butterfield
     Nevada Bar No. 10532
 8 300 South 4th Street, 11th Floor,
     Las Vegas, NV 89101
 9 Telephone: 702.727.1400
     Facsimile: 702.727.1401
10
     Attorneys for Defendant
11 BANK OF AMERICA, N.A.

12 (Additional counsel appear on following page)

13
                           UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF NEVADA
15

16
     MAUREEN CLARK and SONYA                    CASE NO. 2:16-cv-02228-GMN-VCF
17 ALEXANDER, individually, and on
     behalf of all others similarly situated,   JOINT STIPULATION TO
18                                              CONTINUE DEADLINE TO FILE
                  Plaintiff,                    PROPOSED PLAN
19
           vs.
20                                              Complaint Filed: September 21, 2016
     BANK OF AMERICA N.A.
21
                  Defendant.
22

23

24

25

26

27

28

         JOINT STIPULATION TO CONTINUE DEADLINE TO FILE PROPOSED DISCOVERY PLAN AND
                                     SCHEDULING ORDER
 1 Don Springmeyer
     Nevada Bar No. 1021
 2 Bradley S. Schrager
     Nevada Bar No 10217
 3 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
     3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
     Telephone: 702-341-5200
 5 Facsimile: 702-341-5300
     dspringmeyer@wrslawyers.com
 6 bschrager@wrslawyers.com

 7 Kevin J. Stoops (admitted pro hac vice)
     (Michigan SBN # P64371)
 8 SOMMERS SCHWARTZ, P.C.
     One Towne Square, 17th Floor
 9 Southfield, Michigan 48076
     Telephone: 248.236.5752
10 Facsimile: 248.936.2143
     kstoops@sommerspc.com
11
     Jason T. Brown (admitted pro hac vice)
12 (New Jersey SBN# 035921996)
     Nicholas Conlon (admitted pro hac vice)
13 (New Jersey SBN# 034052013)
     BROWN, LLC
14 111 Town Square Place, Suite 400
     Jersey City, NJ 07310
15 Telephone: 201.630.0000
     jtb@jtblawgroup.com
16 nicholasconlon@jtblawgroup.com

17 Attorneys for Plaintiffs MAUREEN CLARK and
     SONYA ALEXANDER
18

19

20

21

22

23

24

25

26

27

28
                                               2
         JOINT STIPULATION TO CONTINUE DEADLINE TO FILE PROPOSED DISCOVERY PLAN AND
                                     SCHEDULING ORDER
 1                                       RECITALS
 2        WHEREAS, on November 15, 2019, this Court issued an Order setting a
 3 discovery hearing for this case for November 25, 2019 [Dkt. #88];

 4

 5        WHEREAS, on November 19, 2019, Plaintiffs and Defendant (collectively,
 6 the “Parties”) filed a joint motion to continue the discovery hearing originally set for

 7 November 25, 2019 (“Joint Motion”) in light of the Parties’ upcoming mediation on

 8 November 20, 2019 [Dtk. #89];

 9

10        WHEREAS, on November 20, 2019, this Court issued an order granting the
11 Parties Joint Motion dated November 19, 2019, vacating the discovery hearing

12 originally set for November 25, 2019, and requiring the Parties to submit a proposed

13 plan and scheduling order (“Proposed Plan”) on or before December 4, 2019 in the

14 event that this case did not settle at the mediation on November 20, 2019 [Dtk. #90];

15

16        WHEREAS, on November 20, 2019, the Parties attended and participated in
17 the scheduled mediation, at the conclusion of which a mediator’s proposal was

18 made, which the Parties have until January 20, 2020, to accept or reject;

19

20        WHEREAS, on Tuesday, November 26, 2019, shortly before the
21 Thanksgiving Holiday, Plaintiff’s Counsel provided Defendant’s Counsel with an

22 initial draft of the Proposed Plan;

23

24        WHEREAS, on November 27, 2019, the Parties filed a joint report regarding
25 the status of the November 20, 2019 mediation, and stating that the Parties were

26 conferring regarding a draft of the Proposed Plan to be filed by December 4, 2019

27 [Dtk. #92];

28
                                               3
        JOINT STIPULATION TO CONTINUE DEADLINE TO FILE PROPOSED DISCOVERY PLAN AND
                                    SCHEDULING ORDER
 1        WHEREAS, immediately after the Thanksgiving holiday weekend,
 2 Defendant’s lead counsel became engaged in jury duty, which is expected to last for

 3 at least another five-to-seven days, and, consequently, the Parties need additional

 4 time to meet and confer to attempt to narrow or eliminate their areas of

 5 disagreement about certain aspects of the Proposed Plan before finalizing and filing

 6 it, which the Parties are confident will be accomplished by December 13, 2019;

 7

 8        WHEREAS, in light of the pending mediator’s proposal and the contingent
 9 possibility of settlement on or by January 20, 2020, the Scheduling Order to be

10 entered by the Court may become moot issue; and

11

12        WHEREAS, in light of all of the foregoing, the Parties have conferred and
13 agree that good cause exists to continue the deadline for filing the Proposed Plan

14 from December 4, 2019 to December 13, 2019.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            4
        JOINT STIPULATION TO CONTINUE DEADLINE TO FILE PROPOSED DISCOVERY PLAN AND
                                    SCHEDULING ORDER
 1                                       STIPULATION
 2        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
 3 and between the Parties, through their respective undersigned counsel, and for good

 4 cause, that upon entry of an Order by the Court approving this Stipulation:

 5

 6        (1)   The Parties’ deadline for filing a joint discovery plan and scheduling
 7              order is continued from December 4, 2019 to December 13, 2019.
 8

 9        (2)   By entering into this Stipulation, the Parties do not waive and expressly
10              reserve all claims, defenses and challenges in this.
11

12        IT IS SO STIPULATED AND AGREED.
13

14 DATED: December 4, 2019             MCGUIREWOODS LLP
15

16                                     By:         /s/ Michael Mandel
17                                                 Michael Mandel, Esq.

18

19                                           Attorneys for Defendant
                                             BANK OF AMERICA, N.A.
20

21
     DATED: December 4, 2019           WOLF, RIFKIN, SHAPIRO, SCHULMAN
22                                     & RABKIN, LLP
23

24                                     By:         /s/ Don Springmeyer
                                                   Don Springmeyer, Esq.
25

26                                           Attorneys for Plaintiffs
                                             MAUREEN CLARK and SONYA
27                                           ALEXANDER
28
                                              5
        JOINT STIPULATION TO CONTINUE DEADLINE TO FILE PROPOSED DISCOVERY PLAN AND
                                    SCHEDULING ORDER
 1 MCGUIREWOODS LLP
     Michael D. Mandel (admitted pro hac vice)
 2 California Bar No. 216934
     1800 Century Park East, 7th Floor
 3 Los Angeles, CA 90067-1501
     Telephone: 310.315.8200
 4 Facsimile: 310.315.8210

 5
     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
 6 Sheri M. Thome
     Nevada Bar No. 8657
 7 Chad C. Butterfield
     Nevada Bar No. 10532
 8 300 South 4th Street, 11th Floor,
     Las Vegas, NV 89101
 9 Telephone: 702.727.1400
     Facsimile: 702.727.1401
10
     Attorneys for Defendant
11 BANK OF AMERICA, N.A.

12 (Additional counsel appear on following page)

13
                           UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF NEVADA
15

16
     MAUREEN CLARK and SONYA                    CASE NO. 2:16-cv-02228-GMN-VCF
17 ALEXANDER, individually, and on
     behalf of all others similarly situated,   ORDER GRANTING JOINT
18                                              STIPULATION TO CONTINUE
                  Plaintiff,                    DEADLINE TO FILE PROPOSED
19                                              DISCOVERY PLAN AND
           vs.                                  SCHEDULING ORDER
20
     BANK OF AMERICA N.A.
21
                  Defendant.
22

23

24

25

26

27

28
                                       1
      [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DEADLINE TO
              FILE PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER
 1 Don Springmeyer
     Nevada Bar No. 1021
 2 Bradley S. Schrager
     Nevada Bar No 10217
 3 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
     3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
     Telephone: 702-341-5200
 5 Facsimile: 702-341-5300
     dspringmeyer@wrslawyers.com
 6 bschrager@wrslawyers.com

 7 Kevin J. Stoops (admitted pro hac vice)
     (Michigan SBN # P64371)
 8 SOMMERS SCHWARTZ, P.C.
     One Towne Square, 17th Floor
 9 Southfield, Michigan 48076
     Telephone: 248.236.5752
10 Facsimile: 248.936.2143
     kstoops@sommerspc.com
11
     Jason T. Brown (admitted pro hac vice)
12 (New Jersey SBN# 035921996)
     Nicholas Conlon (admitted pro hac vice)
13 (New Jersey SBN# 034052013)
     BROWN, LLC
14 111 Town Square Place, Suite 400
     Jersey City, NJ 07310
15 Telephone: 201.630.0000
     jtb@jtblawgroup.com
16 nicholasconlon@jtblawgroup.com

17 Attorneys for Plaintiffs MAUREEN CLARK and
     SONYA ALEXANDER
18

19

20

21

22

23

24

25

26

27

28
                                       2
      [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DEADLINE TO
              FILE PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER
 1                                ORDER
 2

 3        This matter comes before the Court on the Joint Stipulation to Continue
 4 Deadline to File Proposed Discovery Plan and Scheduling Order (the “Stipulation”),

 5 entered into between Plaintiffs Maureen Clark and Sonya Alexander, on the one

 6 hand, and Defendant Bank of America, N.A., on the other hand (collectively, the

 7 “Parties”).   The Court, having reviewed the Stipulation, and finding good cause
 8 appearing therefor, HEREBY GRANTS the Stipulation and ORDERS as follows:

 9

10        (1)    The Parties’ deadline for filing a joint discovery plan and scheduling
11               order is continued from December 4, 2019 to December 13, 2019.
12

13        (2)    By entering into this Stipulation, the Parties do not waive and expressly
14               reserve all claims, defenses and challenges in this action.
15

16        IT IS SO ORDERED.
17

18

19 Dated: December 5, 2019                        ______________________________
20
                                                  Cam Ferenbach
                                                  United States Magistrate Judge
21

22

23

24

25

26

27

28
                                      3
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE DEADLINE TO
             FILE PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER
